Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 1 of 17



TONY DEWITT                                *   IN THE UNITED STATES
2526 Harford Road, Apt. 1A
Baltimore, Maryland 21218                  *   DISTRICT COURT FOR
      Plaintiff                            *   THE DISTRICT OF MARYLAND,
v.
                                           *   BALTIMORE DIVISION
WILLIAM RITZ, Police Officer,
in his individual and official capacity,   *
Baltimore City Police Department
601 East Fayette Street                    *   JURY TRIAL DEMANDED
Baltimore, Maryland 21202
                                           *
      Serve on:
      Daniel Beck, Chief Legal Counsel     *
      242 West 29th Street
      Baltimore, Maryland 21211            *

                                           *
and
                                           *
GREGORY MACGILLIVARY,
Police Officer, in his individual          *
and official capacity,
Baltimore City Police Department           *
601 East Fayette Street
Baltimore, Maryland 21202
                                           *
      Serve on:
      Daniel Beck, Chief Legal Counsel     *
      242 West 29th Street
      Baltimore, Maryland 21211            *

and                                        *

GARNELL GREEN, Police Officer,             *
in his individual and official capacity,
Baltimore City Police Department           *
601 East Fayette Street
Baltimore, Maryland 21202                  *

      Serve on:                            *
      Daniel Beck, Chief Legal Counsel
      242 West 29th Street                 *
      Baltimore, Maryland 21211
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 2 of 17



                                           *
and
                                           *
KEVIN TURNER, Police Officer,
in his individual and official capacity,   *
Baltimore City Police Department
601 East Fayette Street
                                           *
Baltimore, Maryland 21202

      Serve on:                            *
      Daniel Beck, Chief Legal Counsel
      242 West 29th Street                 *
      Baltimore, Maryland 21211
                                           *
and
                                           *
MARK VENEY, Police Officer,
in his individual and official capacity,   *
Baltimore City Police Department
601 East Fayette Street                    *
Baltimore, Maryland 21202
                                           *
      Serve on:
      Daniel Beck, Chief Legal Counsel     *
      242 West 29th Street
      Baltimore, Maryland 21211            *
and
                                           *
MICHAEL GLENN, Police Officer,
in his individual and official capacity,   *
Baltimore City Police Department
601 East Fayette Street                    *
Baltimore, Maryland 21202
                                           *
      Serve on:
      Daniel Beck, Chief Legal Counsel     *
      242 West 29th Street
      Baltimore, Maryland 21211            *

and                                        *

CHRIS JONES, Police Officer,               *
in his individual and official capacity,
Baltimore City Police Department           *
601 East Fayette Street
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 3 of 17



    Baltimore, Maryland 21202                        *

          Serve on:                                  *
          Daniel Beck, Chief Legal Counsel
          242 West 29th Street                       *
          Baltimore, Maryland 21211
                                                     *
    and

    CHARLES JONES, Police Officer,                   *
    in his individual and official capacity,
    Baltimore City Police Department                 *
    601 East Fayette Street
    Baltimore, Maryland 21202                        *

          Serve on:                                  *
          Daniel Beck, Chief Legal Counsel
          242 West 29th Street                       *
          Baltimore, Maryland 21211
                                                     *       Case Number:___________________
          Defendants
                                                     *

*     *    *   *    *   *    *    *   *    *    *   *    *    *   *   *   *   *   *   *   * *   *

                                               COMPLAINT
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 4 of 17



                    INTRODUCTION & NATURE OF THE ACTION

          1.   This action arises from one of the most shameful patterns of police misconduct
in Baltimore City’s history, which is being brought by the Plaintiff, Tony Dewitt, an innocent
man, who was falsely arrested and maliciously prosecuted for a cold-blooded murder and an
attempted murder that the Baltimore City Police Department (hereinafter, the “Police
Department”) knew from the outset that he did not commit. There was clearly negligence
involved – or at least a symphony of bumbling – and a deliberate conspiracy by which the events
were laid at Mr. Dewitt’s doorstep. There is even the strong suggestion that the Police
Department knew the identity of the cold-blooded murderer and instead of concentrating their
efforts on arresting the cold-blooded murderer, they manufactured inculpatory evidence against
Mr. Dewitt to satisfy their own purposes.

          2.   This should not come as a surprise to the residents of Baltimore City. Similarly,
following the hugely successful podcast Serial, hosted by Sarah Koening, which investigated the
Police Department’s investigation of the 1999 murder of Hae Lee, no one across the nation
should be surprised to learn of Mr. Dewitt’s unfortunate fate as much of the police misconduct
in Mr.Dewitt’s case was committed by the same police officers that were responsible for the
investigation into Hae Lee’s murder and the malicious prosecution of Adnan Syed. In fact, while
Mr. Dewitt was serving over a decade in prison, he became friends a Mr. Syed. It was no
coincidence that both Mr. Dewitt and Mr. Syed were serving protracted sentences in the same
prison.

          3.   In this case, Sherene Moore was fatally gunned down on her sixteenth birthday
and Maurice Booker was gunned down and survived after a gunman blindly fired multiple shots
from around a corner at a number of people congregated on and around a nearby porch. There
was only one person that the Defendants identified as an eyewitness to the shootings, Maurice
Booker. However, prior to making an alleged identification of Mr. Dewitt in a second interview,
Maurice Booker stated in a first interview that he did not know the identity of the shooter and
that he had merely seen the shooter’s arm that was extended around a corner. He was then told
by the Defendants that Mr. Dewitt shot him and in no uncertain terms that the adult members of
his family would be incarcerated and that the children would be put in foster care if he did not
fabricate an identification of Mr. Dewitt. Likewise, Maurice Booker’s sister, Tasha Booker, was
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 5 of 17



threatened that if she did not fabricate corroborating evidence bolstering Maurice Booker’s
phony identification of Mr. Dewitt, that that she would be falsely prosecuted on unrelated
charges. And, Shamecca Bryant, Mr. Dewitt’s friend that he had been out with till well after the
shooting was threatened that if she did not cooperate with the Defendants she would go to prison
for thirty three years.

        4.       Where the Defendants did not possess any eyewitness testimony inculpating Mr.
Dewitt as the shooter that was not the product of their coercive threats, they did possess
numerous exculpatory statements that Mr. Dewitt was not the shooter. One example was the
statement of Shannon Lewis, who was present when a man by the name of Mwambe Epps took
credit for the shooting. Another example was Tyrell Curtis, an eyewitness, who identified George
Gaines as the shooter. As well, Damion Young made a statement to the Defendants that George
Gaines was the shooter.

        5.      Based on the coerced testimony manufactured by the Defendants, Mr. Dewitt was
convicted of first degree murder, second degree murder, use of a handgun in the committing of
a crime, and wearing or carrying a handgun. However, after Mr. Dewitt’s Motion for Post-
Conviction Relief was granted, on October 16, 2015, a nolle prosequi was entered on all counts.
And after well over a decade, he was released from prison.


                                            PARTIES

I.      THE PLAINTIFF

        6.      At all times herein pertinent, the Plaintiff, Tony Dewitt, is and was a resident of
the State of Maryland and a citizen of the United States of America. He currently resides in the
City of Baltimore and at all times herein pertinent resided in the City of Baltimore.


II.     THE DEFENDANTS

        7.      That at all times herein pertinent, the Defendant, William Ritz, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 6 of 17



policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Ritz acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Ritz is being sued in his individual capacity.

       8.      That at all times herein pertinent, the Defendant, Gregory MacGillivary, was a
police officer of the Baltimore City Police Department, and was acting in such a capacity as an
agent, servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant MacGillivary acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant MacGillivary is being sued in his individual
capacity.

        9.     That at all times herein pertinent, the Defendant, Garnell Green, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Green acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Green is being sued in his individual
capacity.

       10.     That at all times herein pertinent, the Defendant, Kevin Turner, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 7 of 17



policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Turner acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Turner is being sued in his individual
capacity.

        11.     That at all times herein pertinent, the Defendant, Mark Veney,, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Veney acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Veney is being sued in his individual
capacity.

        12.     That at all times herein pertinent, the Defendant, Michael Glenn, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Glenn acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Glenn is being sued in his individual and
official capacity.

        13..    That at all times herein pertinent, the Defendant, Chris Jones, was a police officer
of the Baltimore City Police Department, and was acting in such a capacity as an agent, servant,
and employee of the Baltimore City Police Department, and was acting under the direction and
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 8 of 17



control of the Baltimore City Police Department, and pursuant to either official policy, or the
custom, practice, and usage of the Baltimore City Police Department. Additionally, at all times
referred to herein, Defendant Jones acted under the color of the laws, statutes, ordinances,
regulations, policies, customs, and usages of the State of Maryland, the City of Baltimore, the
Baltimore City Police Department, and pursuant to his authority as a police officer of the
Baltimore City Police Department. Defendant Jones is being sued in his individual capacity.

       14.     That at all times herein pertinent, the Defendant, Charles Jones, was a police
officer of the Baltimore City Police Department, and was acting in such a capacity as an agent,
servant, and employee of the Baltimore City Police Department, and was acting under the
direction and control of the Baltimore City Police Department, and pursuant to either official
policy, or the custom, practice, and usage of the Baltimore City Police Department. Additionally,
at all times referred to herein, Defendant Jones acted under the color of the laws, statutes,
ordinances, regulations, policies, customs, and usages of the State of Maryland, the City of
Baltimore, the Baltimore City Police Department, and pursuant to his authority as a police officer
of the Baltimore City Police Department. Defendant Jones is being sued in his individual
capacity.


                                JURISDICTION AND VENUE

       15.     This action arises under the Constitution to the United States; 42 U.S.C. § 1983;
and 42 U.S.C. § 1988(b).

       16.     This Court has original jurisdiction over Mr. Dewitt’s federal law claims,
including claims arising under the Constitution of the United States of America, pursuant to 28
U.S.C. § 1943 and 28 U.S.C. § 1331.

       17.     Under 28 U.S.C. § 1391(b)(1) and (2), venue is appropriate in the United States
District Court, Baltimore Division, because the Baltimore Division is (1) a judicial district where
at least one Defendant resides and all Defendants reside in the State of Maryland, and (2) it is
the judicial district in which all the events and omissions giving rise to Ms. Whetstone’s
Complaint occurred.
 Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 9 of 17



                    ALLEGATIONS COMMON TO PLAINTIFF’S CLAIMS

       18.        At 2:30 a.m. on July 5, 2002, Sherene Moore and Maurice Booker were shot while
on the porch of a vacant residence in the 1700 block of Montpelier Street in Baltimore City. Ms.
Moore, who had just celebrated her sixteenth birthday, died from a single gunshot wound to her
chest. Maurice Booker, who was eighteen, sustained a gunshot wound to his arm and chest.

       19.        Shavon Stanley, who was seventeen years old, described Ms. Moore as her “best
friend.” She testified that July 4 was Ms. Moore’s birthday, and, on that date, they went to the
Inner Harbor with another friend. At about 8:00 p.m., they returned home to Montpelier Street,
and then went down the street to "Marty's" house, i.e., Maurice Booker, at 1702 Montpelier
Street, where they remained until the early morning hours of July 5, 2002.

       20.        A group had gathered in front of, on the steps to, and on the porches of the
residences at 1700 and 1702 Montperier Street, which included Maurice Booker, Ms. Moore,
Ms. Stanley, and others. Some of the individuals were drinking alcohol and smoking marijuana.

       21.        At about 2:15 a.m., while Ms. Stanley was standing next to Ms. Moore
and     talking      to    Maurice     Booker,     she     heard    six      or   seven    shots
coming from her right. According to Stanley, upon hearing gunshots, everyone
ran; she ran onto the porch at 1700 Montpelier Street and laid down. Ms. Moore also
ran up on the porch, but Ms. Stanley saw that she had blood on her back. In the
statement she gave to police that night, and at trial, Ms. Stanley claimed that she
did not see who fired the shots.

       22.        At around 2:00 a.m., Maurice Booker was on the porch steps of his
Montpelier Street home, “chilling” and drinking with a “bunch of people,” when
“[s]omebody stuck their arm around the corner [on Polk Avenue] and shot me.”
He ran from the scene, through an alley off Montpelier Street, and toward Harford
Road. An ambulance on Homestead Street transported him to the hospital. Homicide detectives
responded to the hospital, but Maurice Booker declined to speak with them. We shall return to
Maurice Booker, infra.
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 10 of 17



       23.     Baltimore City Police Officer Charles Jones responded to a call for a shooting on
Montpelier Street, a one-way street. He found Ms. Moore fatally injured on a porch. Officer
Jones cordoned off an area “from the upper part of PoIk Avenue, around the 1700 block of
Montpelier Street, up several houses within the 1700 block of Montpelier Street.” He was acutely
aware that Mr. Dewitt was never at the crime scene.

       24.     Maurice Booker's sister, Tasha Booker, was twenty years old at the time of the
incident. She had been inside the Booker residence at 1702 Montpelier Street when she heard
“more than three” gunshots. It is undisputed that she did not see the shooting. Afterwards, she
went outside and saw “the girl” (i.e., Ms. Moore) laying on the “vacant porch.”

       25.     On the date of the shooting, Tasha Booker spoke with the police at the hospital.
Later on that date, while at the Homicide Unit, she gave a taped statement to Detective Gregory
MacGillivary. Tasha Booker provided another taped statement on July 30, 2002.

       26.     Tasha Booker testified that, on the afternoon of July 30, 2002, Detective
MacGillivary and Detective Ritz came to her house and lied about their identities to gain entry.
She stated that she told the officers that she was not outside at the time of the shooting, and “did
not see” who did the shooting. According to her, the officers said that if she “didn't go with them
and talk to them, they was going to lock me, have me arrested…” Further, she claimed that the
officers told her that they already “knew who did the shooting” and that she “might as well just
go ahead and talk because they could hold me for know[ing] it and not speaking.” Detective
McGillivary and Detective Ritz told Tasha Booker that if she wanted to avoid being arrested,
she had to fabricate a statement that she saw Mr. Dewitt driving around Montpelier Street after
the shooting and that he eventually exited his motor vehicle and displayed a handgun. As well,
she was required to fabricate a photo identification of Mr. Dewitt as the guy she was to claim
exited the motor vehicle with a handgun. She complied but then recanted.

       27.     Shamecca Bryant owned the blue four-door Ford Taurus station wagon that had
been seen traveling on Montpelier Street on the date in question. Ms. Bryant, who was twenty
four years of age at the time, presented as an alibi for Mr. Dewitt. She stated that, on July 5,
2002, she was with Mr. Dewitt from around midnight (i.e.; before the shooting) until she dropped
him off on Montpelier Street at around 3:30 or 4:00 a.m. (i.e., after the shooting). Ms. Bryant
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 11 of 17



explained that she had known Mr. Dewitt for ten years and they were sexual partners in July of
2002.

          28.   According to Ms. Bryant, on July 5, 2002, she met Mr. Dewitt between midnight
and 1:00 a.m. on Harford Road, and then they drove around. They got some drinks and some
marijuana, drove around a while longer, went to the Inner Harbor, where they walked around,
then drove to a parking lot, where they had sex.

          29.   Ms. Bryant dropped Mr. Dewitt off on Montpelier Street between 3:00 a.m. and
4:00 a.m. Ms. Bryant recalled during her trial testimony that she began to drive away, but then
returned because she wanted Mr. Dewitt to pay for half the gas, since she was not working at
that time. She did not see Mr. Dewitt so she came back around the block again and then noticed
that she had driven through some tape at the intersection of Montpelier, Polk, and Disquith. She
added that she had been speeding. Ms. Bryant stated that she saw a police officer, who first told
her to stop, but then told her to keep going. Ms. Bryant did not attempt to speak to the officer
because she had been drinking; instead she drove home.

          30.   In August 2002, Ms. Bryant gave an oral statement to the police. She testified that
Detective MacGillivary had threatened her with incarceration for thirty three years. Moreover,
Ms. Bryant stated that someone spoke to her in the elevator at the police station and asked her
how she was doing. When she responded that she was fine, the individual replied, “[N]o, you're
not.” She was then put in a room by herself for approximately one hour. Although she was not
handcuffed, Ms. Bryant claimed she was not free to leave.

          31.   Maurice Booker shot Marquis Brown in June 2002, eight days before Maurice
Booker was shot. In connection with that offense, on September 25, 2002, the
Warrant Apprehension Task Force arrested Maurice Booker at his residence at 1762 Montpelier
Street.

          32.   Maurice Booker and Cornell Booker were transported to the Eastern District
where Detective Kevin Turner interviewed Maurice Booker. He testified that Detective Turner
spoke to him about the attempted murder charge, as well as the shooting in which he was a
victim. According to Maurice Booker, Detective Turner told him that Mr. Dewitt was the one
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 12 of 17



who shot him, and threatened to “lock up” Maurice Booker’s mother and older sister and place
his younger sister and niece in foster care if he did not identify Mr. Dewitt as the shooter.
Moreover, Detective Turner promised Maurice Booker that, if he identified Mr. Dewitt as the
shooter, the detective would “let [Cornell] go...and he wasn't going to lock my mother and my
sister up.” Because Maurice Booker had seen his mother and sister at the police station, he
believed that Detective Turner had brought them there.

       33.     Further, Detective Turner showed Maurice Booker a photo array, while Cornell
Booker was in the room. The array was first presented to Maurice Booker face down and, when
he turned it over, Detective Turner stated: "[T]hat's him right here. Just sign your name on the
top." Maurice Booker placed his signature on top of Mr. Dewitt’s photograph because the
detective directed him to do so, and in order to secure his family’s release. On the back of the
array, Maurice Booker wrote after being prompted: “[H]e shot me.”

       34.     Maurice Booker was later transported to the Homicide Unit, where he was
interviewed   about    the   underlying    matter    by   Detective    MacGillivary.    Maurice
Booker claimed that he told Detective MacGillivary about Detective Turner's promise to
release his mother, sisters, and niece. Maurice Booker gave a taped statement and viewed another
photo array, again identifying Mr. Dewitt. He also again wrote on the back of the array: "He shot
me."

       35.     Regarding the taped statement that he provided, Maurice Booker stated that he
had seen an armed man in the alley when he fled after he was shot, but explained at trial that it
was a lie, and he merely said what Detectives Turner and MacGillivary told him to say.
Moreover, Maurice Booker stated at trial that Detectives MacGillivary and Turner had also
instructed him to say that a light-skinned man had stuck his arm around the comer and started
shooting. Further, he claimed that he was instructed to state that a man had run up the alley and
was trying to shoot him, but the gun jammed.

       36.     Maurice Booker’s statement reflects that when asked if any promises had been
made to him: “That dude that bring me down here and say he was going to let my brother and
them go.” Detective MacGillivary did not ask Maurice Booker any follow up questions
concerning this promise.
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 13 of 17



        37.     In his trial testimony for the defense, Maurice Booker denied that he saw Mr.
Dewitt on July 5, 2002, denied that Mr. Dewitt shot him, and denied that Mr. Dewitt had a gun.
When asked why he lied about these matters, Maurice Booker stated: “Because of Detective
Turner, he said he was going to lock my mother and my sister, my niece put in a foster care and
my little sister Brittany.”

        38.     According to Detective Turner, it was Sergeant Chris Jones who made the
decision to transport Maurice Booker’s family to the police station. When the family arrived,
they were not under arrest. However, Maurice Booker was unaware that his family members
were not under arrest.

        39.     According to Detective MacGillivary, Maurice Booker arrived at the Homicide
Unit at 3:15 p.m., and he was interviewed jointly by Sergeant Gamell Greene, and MacGillivary.

        40.     Tasha Booker’s interview on July 30, 2002, was conducted by Detectives
MacGillivary and Ritz, and began at 5:25 p.m. The interview was tape recorded, and concluded
at 6:10 p.m. During that interview, Detective MacGillivary showed Tasha Booker a photographic
array, from which she identified Mr. Dewitt. When Tasha Booker’s statement was completed,
she was transported to her home.

        41.     Larry Mitchell, a.k.a. “Brother,”was nineteen years old at the time of trial.
Testifying for the defense, he recalled that, on the night in question, he was sitting on the porch
at 1702 Montpelier Street and estimated that there were eight people outside the house. Three
individuals were also on the porch at 1700 Montpelier Street, which was vacant. At
approximately 2:30 a.m Mr. Mitchell heard gunshots, which came from around a brick wall at
the comer at Polk Avenue. Although Mr. Mitchell did not see anyone fire the shots, he “saw an
arm" belonging to "[a] light-skinned guy" that came "around the comer shooting and everybody
run…” Again, Mr. Dewitt is described as having dark skin.
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 14 of 17



                                CAUSE OF ACTION
   Violation and Conspiracy to Violate Fourth and Fourteenth Amendment Rights
                  under 42 U.S.C. § 1983 – Malicious Prosecution
   WILLIAM RITZ, GREGORY MACGILLIVARY, GARNELL GREEN, KEVIN
 TURNER, MARK VENEY, MICHAEL GREEN, CHRIS JONES, CHARLES JONES
                            In their individual capacities

        42.     Each of the paragraphs of this Complaint is incorporated by Mr. Dewitt as if
restated fully herein.

        43.    The Defendants in this cause of action are “persons,” as that term is used in the
text of 42 U.S.C. § 1983.

         44.    The Defendants in this cause of action conspired by entering into express and/or
implied agreements, understandings, or meetings of the minds among themselves for the purpose
of initiating and continuing criminal prosecutions against Mr. Dewitt and the Defendants in this
cause of action did in fact, under the color of law, initiate and continue criminal prosecutions
against Mr. Dewitt without probable cause, justification, and/or belief that he was guilty.

       45.     The Defendants in this cause of action commenced and continued the criminal
proceedings against Mr. Dewitt without any belief that he was guilty of the crimes for which he
was charged or that they had any reasonable right to charge the charges he was charged with
against him. Additionally, the criminal prosecutions against Mr Dewitt were instituted for a
purpose other than bringing Mr. Dewitt to justice or securing the conviction of a guilty person.

       46.     There was no probable cause for the criminal prosecution the Defendants in this
cause of action were responsible for initiating and continuing against Mr. Dewitt and all the
charges levied against Mr. Dewitt were terminated in his favor.

          47.    The Defendants in this cause of action acted intentionally, with actual malice and
ill will, and without legal justification, knowingly, willfully, and wantonly evidencing a complete
and utter disregard for the truth in instituting legal proceedings against Mr. Dewitt and evidenced
a reckless and callous disregard for, and deliberate indifference to Mr. Dewitt’s constitutional
rights.

       48.     The Defendants in this cause of action were motivated in the pursuit of criminal
charges against Mr. Dewitt, not by a belief that the charges had any factual or legal merit or that
probable cause for their existence existed, but for improper, illegal, and unconstitutional
purposes.

       49.     The conduct of the Defendants in this cause of action as aforescribed caused Mr.
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 15 of 17



Dewitt to suffer deprivations to his liberty as his liberty relates to the concept of seizure and
violated Mr. Dewitt’s right to be free of unreasonable and unlawful seizure, secured by the Fourth
and Fourteenth Amendments to the United States Constitution.

                        CLAIMS, DAMAGES, AND JURY DAMAGES

        50.     The actions of the Defendants have deprived Mr. Dewitt of his civil rights under
federal law, including the Fourth and Fourteenth Amendments to the United States Constitution.

        51.    The unlawful and reckless acts of the Defendants constituted violations of Mr.
Dewitt’s rights under the Constitution of the United States of America, including any innominate
tort theory encompassed by the facts pleaded herein.

       52.     The unlawful and reckless actions of the Defendants caused Mr. Dewitt severe
emotional distress, humiliation, and embarrassment, pain and suffering, and other damages
including, without limitation, damages for lost wages, for which Mr. Dewitt is entitled to
monetary relief.

        53.    All acts committed by the Defendants described herein for which liability is
claimed were done intentionally, unlawfully, with actual malice, wantonly, and/or recklessly and
said acts meet all of the standards for the imposition of punitive damages.

       54.    As a direct and proximate result of these acts, Mr Dewitt suffered damages
including, among others, the following: personal injuries; pain and suffering; severe mental
anguish; emotional distress; loss of income; infliction of physical illness; humiliation; indignities
and severe embarrassment; degradation; and injury to his reputation.

       WHEREFORE, the Plaintiff prays as follows:

       A.      That the Court will award compensatory damages to the Plaintiff and against
               the Defendants, jointly and/or severally, in an amount in excess of One Hundred
               Thousand Dollars ($100,000.00), which exceeds any and all jurisdictional
               requirements of this Court that may exis;

       B.      That the Court award punitive damages to the Plaintiff, and against the
               Defendants, jointly and/or severally, that will deter such conduct by the
               Defendants and others in the future;

       C.      For a trial by jury;
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 16 of 17



     D.    For interest on said judgment, recovery of the Plaintiff’s costs, including any
           and all allowable attorney’s fees; and

     E.    For any and all other relief to which the Plaintiff may be entitled.

                                  Respectfully Submitted,

                                  LAW OFFICE OF BARRY R. GLAZER, LLC

                                                         /s/

                             By: ________________________________________
                                 Charles H. Edwards IV
                                 Federal Bar No.: 29977
                                 P.O. Box 27166
                                 1010 Light Street
                                 Baltimore, Maryland 21230
                                 Phone: (410) 547-8568
                                 Fax: (410) 547-0036
                                 charles.edwards@robinhoodlawyers.com
                                 Counsel for the Plaintiff
Case 1:18-cv-03202-DKC Document 1 Filed 10/15/18 Page 17 of 17



                            DEMAND FOR JURY TRIAL

      The Plaintiff demands a jury trial on all issues and causes of action asserted in the
foregoing Complaint.

                                                               /s/

                                          ______________________________________
                                          Charles H. Edwards IV
